DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 3 – 14, 7 – 22, 24 – 43, 45 – 56, 60 – 63 have been canceled.
Claims 64, 65, 66 are newly added.
Claims 1, 44 have been amended.


Response to Arguments
Applicant’s arguments, see pages 7 – 11 of 12, filed 06/10/2021, with respect to  Claims 1, 15, 2, 57, 16, 23, 58, 59, 44 have been fully considered and are persuasive.  The rejection of Claims 1, 15, 2, 57, 16, 23, 58, 59, 44 under 35 U.S. C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 64; 15, 2, 57, 16, 13, 58, 59, 65; 44, 66 renumbered Claim 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 44) and Remarks/arguments filed by the applicant on 06/10/2021. See pages 7 to 11 of 12 of the Remarks/amendment. 
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:
 	“wherein the sending service request information comprises: sending, by the terminal, the service request information to a core network device through a Non- Access Stratum (NAS) of the terminal and wherein the receiving indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category comprises: receiving, by the terminal. the indication information indicating that the terminal is barred from establishing the bearer of the target service from the core network device through the NAS, or receiving, by the terminal, the indication information indicating that the terminal is allowed to establish the bearer of the target service from an access network device through an Access Stratum (AS) of the terminal; or  wherein the sending service request information comprises: disclosed in Claim 1.

“judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service of the service category, wherein the acquiring service request information comprises: receiving the service request information sent by a Non-Access Stratum (NAS) of the terminal; and wherein the acquiring service category barring information comprises: receiving the service category barring information sent by an access network device, the service category barring information comprising multiple service categories and barring parameters corresponding to the multiple service categories respectively” as disclosed in Claim 15.

 	wherein the sender is configured to send the service request information to a core network device through a Non-Access Stratum (NAS) of the service category congestion control terminal; and wherein the receiver is configured to receive indication information indicating that the service category congestion control terminal is allowed to establish the bearer of the target service from an access network device through an Access Stratum (AS) of the service category congestion control terminal, wherein the sender is configured to send the service request information to the access network device through the AS; and wherein the receiver is configured to receive the indication information indicating that the service category congestion control terminal is barred from establishing the bearer of the target service from the access network device through the AS; or wherein the sender is configured to send the service request information to the core network device through the NAS; and wherein the receiver is configured to receive the indication information indicating that the service category disclosed in Claims 44.  

Additionally, all of the further limitations in Claims 64; 2, 57, 16, 13, 58, 59, 65; 66 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-272-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAE Y LEE/Primary Examiner, Art Unit 2466